DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to applicant’s response to non-final office action filed on June 22, 2022 in which claims 1-5, 7, and 12-13 are presented for further examination.
Reasons for Allowance
3.	The following is an examiner’s statement for indicating allowable subject matter:  The present invention relates to system a method of transferring information.  The closest prior arts Joao et al (US 2004/0185830), Apparatus and method for providing account security, Hoover (US 2005/0193043), monitoring use of private, individual, and/or organizational seals or access codes, security access accounts, computer access code accounts, and/or facility access accounts and Redlich et al (US 2003/0051054), Data security system and method adjunct to e-mail, browser or telecom program, specifically reciting an access control policy which requires a certain part of an XML document to be readable only by a privileged user (for example, a manager could access the salary field in an employee records but others could only access name, phone and office fields), however not specifically disclose the “A method of transferring information comprising: providing a processor to direct interaction between one or more of an input module configured to receive an access parameter from an entity authorized to provide the access parameter, an access module including electronically executed instructions configured to electronically access the information with the access parameter from first database to a second database, a communication module configured to increase efficiency of data transfer to the second database by coordinating activity or idle states between a plurality of modules, implementation module configured the information to perform a function authorized by the owner of the information, a collection module that is part of a processor and configured to automatically collect the information, and filter module that limits the information communicated to the second database by sorting the accessed or collected information, storing information in at least one initial storage location including a first database in communication with the collection module and the filter module, the collection module electronically configured to automatically collect the information with the processor; the processor being hardware and including memory, and the input module, access module, collection module, filter module, and communication module can including hardware-coded instructions; permissibly retrieving the information with an access parameter from the initial storage location; the processor instructing the first database to transfer information to a second database; supplying the information to the second database, the second database being a separate storage location with the processor comprising the communication module having electronically executed instructions configured to supply the information as communicated information to the separate storage location, the second database in electronic communication with the collection module and the filter module; filtering the information by transferring the communicated information and sorting the communicated information into limited information by separating the information into one or more categories, and filtering based on data content including one or more of amount of data, time of entry, location of data, removal of data that is irrelevant to the functions to be performed after the information is transferred to the second database, or withholding from transfer any information that will not be used once the transferred information is transferred to the second database; and employing the information to perform an authorized financial and transactional function at the second database, wherein the processor includes an implementation module including the communication module and electronically executed instructions configured to employ the information to perform the authorized financial and transactional function”.  
These features in conjunction with all other limitations of the dependents and independent claims render claims 1-5, 7, and 12-13 allowable.
After further review of results of the searches conducted over the past, the claims as most currently amended, and further consideration of the remarks, the Examiner is persuaded that the prior art made of record does not teach the above described and high-lighted major features in the independent claims and other recited features.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Shaffer et al (US 6,125,108) relates to Method and system for enhanced client identification, specifically by storing pointers to physical addresses of the user service profiles are stored in local memory, enabling an individual communication device to identify the physical location in main memory at which the appropriate user service profile may be accessed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158. The examiner can normally be reached M-F 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre M Vital can be reached on (571) 272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELICA RUIZ/           Primary Examiner, Art Unit 2162                                                                                                                                                                                                        September 8, 2022